1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                     No. 28,844

 5 JESSIE PAUL MORA,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Ernesto Romero, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Carlos Ruiz de la Torre, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 SUTIN, Judge.

18       Defendant appeals from his convictions for trafficking cocaine and conspiracy

19 to traffic cocaine. In this Court’s notice of proposed summary disposition, we

20 proposed to affirm. Defendant has filed an untimely memorandum in opposition,
 1 which this Court has agreed to accept as timely. We have considered Defendant’s

 2 arguments, and as we are not persuaded by them, we affirm.

 3        Issue 1: Defendant contends that the district court erred by not permitting his

 4 attorney sufficient time to conduct an effective voir dire. [DS 3; MIO 3-5] District

 5 courts “are given broad discretion in overseeing the voir dire process,” and “[a]

 6 criminal conviction will be reversed only where the trial court has clearly abused its

 7 discretion in limiting voir dire.” State v. Martinez, 2002-NMCA-036, ¶ 31, 131 N.M.

 8 746, 42 P.3d 851.

 9        Defendant asserts that prior to trial, the parties agreed on a ten-minute time limit

10 for voir dire, but that the prosecuting attorney and the judge took up some of his

11 allotted time by making objections to his questions, resulting in bench conferences

12 that took up even more time. [DS 1-2; MIO 4] At the end of the time allocated for

13 Defendant’s voir dire, his attorney requested additional time, but the district court

14 denied the request. [DS 2] In this Court’s notice of proposed disposition, we

15 proposed to hold there was no abuse of discretion in the district court’s actions, as this

16 Court has already held that a district court may properly limit the time each party may

17 use for voir dire, see id. ¶¶ 31-35, and as Defendant had failed to either distinguish




                                               2
 1 this case from Martinez or to explain why the time limitations imposed by the district

 2 court deprived him of a fair and impartial jury.

 3        In Defendant’s memorandum in opposition, he argues that State v. Isiah, 109

 4 N.M. 21, 781 P.2d 293 (1989), overruled on other grounds by State v. Lucero, 116

 5 N.M. 450, 863 P.2d 1071 (1993), and Sutherlin v. Fenenga, 111 N.M. 767, 810 P.2d

 6 353 (Ct. App. 1991), warrant reversal in this case. [MIO 4] However, both of those

 7 cases addressed limitations placed on the subject matter of questions a party wanted

 8 to ask in order to uncover bias during voir dire. See Isiah, 109 N.M. at 25-28, 781

 9 P.2d 297-300 (discussing a district court’s refusal to permit questions about jurors’

10 racial attitudes); Sutherlin, 111 N.M. at 775-77, 810 P.2d at 361-63 (discussing the

11 district court’s decision to permit questions about potential jurors’ possible biases

12 related to insurance and insurers). These cases are inapplicable because Defendant

13 has not argued that the district court either prevented him from asking questions about

14 a particular subject or that the time limits it imposed effectively prevented him from

15 asking questions relating to a particular subject. Accordingly, as Defendant has

16 neither demonstrated that the time he was permitted was too short to ensure that the

17 jury was impartial or that he was prevented from engaging in questioning intended to




                                              3
 1 uncover a particular sort of bias, we hold that the district court did not abuse its

 2 discretion.

 3        Defendant also argues in his memorandum in opposition that the district court’s

 4 refusal to permit Defendant to submit supplemental questionnaires to potential jurors

 5 warrants reversal. [MIO 4] However, Defendant did not raise this issue in his

 6 docketing statement and does not argue on appeal that it meets this Court’s standards

 7 for an amendment to the docketing statement. Furthermore, even if this issue were

 8 properly before this Court, Defendant has failed to explain what subject matter the

 9 questionnaires would have covered, why this information was not sufficiently

10 uncovered in the standard questionnaires and the voir dire conducted by the State and

11 Defendant, and how the fact that the questionnaires were not submitted deprived

12 Defendant of his right to an impartial jury.         Accordingly, Defendant has not

13 demonstrated that the district court abused its discretion.

14        Issue 2: Defendant argues, pursuant to State v. Franklin, 78 N.M. 127, 129,

15 428 P.2d 982, 984 (1967), and State v. Boyer, 103 N.M. 655, 658-59, 712 P.2d 1, 4-5

16 (Ct. App. 1985), that there was insufficient evidence to convict him of trafficking

17 cocaine and conspiracy to traffic cocaine. [DS 3, 4; MIO 5-6] “The standard of

18 review for sufficiency of the evidence is whether substantial evidence of either a direct


                                               4
 1 or circumstantial nature exists to support a verdict of guilt beyond a reasonable doubt

 2 with respect to every element essential to a conviction.”           State v. Rudolfo,

 3 2008-NMSC-036, ¶ 29, 144 N.M. 305, 187 P.3d 170 (internal quotation marks and

 4 citation omitted). This Court reviews the evidence “in the light most favorable to the

 5 guilty verdict, indulging all reasonable inferences and resolving all conflicts in the

 6 evidence in favor of the verdict.” Id. (internal quotation marks and citation omitted).

 7 The question before this Court “is not whether we would have had a reasonable doubt

 8 but whether it would have been impermissibly unreasonable for a jury to have

 9 concluded otherwise.” Id.

10        We hold that there was sufficient evidence to support Defendant’s convictions

11 in this case. During Defendant’s trial, a law enforcement officer testified that during

12 an undercover sting operation, drugs were purchased from a co-defendant who was

13 speaking with Defendant both prior to and during the transaction. [DS 3] Although

14 the law enforcement officer stated that he or she was unable to hear what Defendant

15 said to the co-defendant, the officer testified that Defendant made incriminating

16 statements to the officer indicating that the officer could obtain more drugs from

17 Defendant when the officer needed them. [DS 3; MIO 2-3] The officer further

18 testified that drugs and currency were found on the co-defendant. [DS 3] We


                                              5
 1 proposed to conclude that this evidence was sufficient to support a conviction for both

 2 trafficking and conspiracy to traffic in accordance with the instructions given at trial.

 3 [See RP 157-59] Although Defendant points to evidence that supported Defendant’s

 4 theory of innocence, this Court does not consider evidence supporting an acquittal

 5 when reviewing the sufficiency of the evidence. See State v. Rojo, 1999-NMSC-001,

 6 ¶ 19, 126 N.M. 438, 971 P.2d 829 (“Contrary evidence supporting acquittal does not

 7 provide a basis for reversal because the jury is free to reject [the d]efendant’s version

 8 of the facts.”).

 9        Therefore, for the reasons stated in this opinion and in our notice of proposed

10 summary disposition, we affirm.

11        IT IS SO ORDERED.

12                                          __________________________________
13                                          JONATHAN B. SUTIN, Judge

14 WE CONCUR:



15 _________________________________
16 MICHAEL E. VIGIL, Judge



17 _________________________________
18 ROBERT E. ROBLES, Judge

                                               6